Appellant requested and the court refused to give a peremptory instruction to the jury to return a verdict in its favor. It is believed, in view of the evidence, that such instruction should have been given. It does not appear from the pleading and evidence that appellee had acquired a special contract right to be carried in the baggage car as a passenger on the occasion in question. Appellee was not in the class permitted by the terms of the regulation in evidence to ride in the baggage car, and the proof relied upon by the appellee respecting his previous trips as a passenger in the baggage car shows mere acts of accommodation to him on the part of the employés operating the train. The mere fact that such acts of accommodation had been sometimes permitted by the employés of appellant, not in obedience either to duty or contract, but as a matter of indulgence to appellee, could not legally compel their continuance, and such mere accommodation could be discontinued at any time. 29 A.  *Page 1177 
E. Ency. p. 365. And in the absence, as here, of a special arrangement by its authorized agents for appellee to ride in the baggage car as a passenger, it is concluded that there is not entailed upon the railway company any liability for the violation of a duty.
Of course, appellee, in virtue of his ticket, was entitled to ride on the train in a passenger car, and the conductor, in taking up his ticket, could not rightfully have refused him permission so to ride. Appellee, though, does not base his suit upon refusal to permit him to ride on that train in the regular passenger coach.
The judgment is reversed, and judgment is here rendered in favor of the appellant, with costs of the trial court and of this appeal.